     Case: 1:18-cv-06447 Document #: 55 Filed: 11/11/19 Page 1 of 1 PageID #:424




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS



MALIBU MEDIA, LLC,                            Civil Action Case No. 1:18-cv-06447
         Plaintiff,
                                              Judge Thomas M. Durkin
v.
                                              Magistrate Judge Sheila Finnegan
WILLIAM MULLINS,
          Defendant


                                     NOTICE OF MOTION

       PLEASE TAKE NOTICE that on the 5th day of December, 2019 at 9:00 a.m. the undersigned

will appear before the Honorable Thomas M. Durkin in Room 1441 of the United States District

Court for the Northern District of Illinois, 219 South Dearborn, Chicago, Illinois, and then and there

present COUNTER-PLAINTIFF’S MOTION TO EXTEND DISCOVERY DEADLINE, a copy of which

has been served upon the individuals named below through the delivery means described.

Respectfully submitted on November 11, 2019,

/s/ Lisa L. Clay                                   JOSEPH CURTIS EDMONDSON, ESQ.
Lisa L. Clay                                       Pro Hac Vice
Attorney at Law                                    EDMONDSON IP LAW, LAW OFFICES OF J.
                                                   CURTIS EDMONDSON, PLLC
2100 Manchester Road, Suite 1612                   3699 NE John Olsen Ave.
Wheaton, IL 660187                                 Hillsboro, Oregon 97124
630.456.4818                                       503.336.3749
lisa@clayatlaw.com                                 jcedmondson@edmolaw.com
ARDC # 6277257

Susan Malter
Attorney at Law
203 Brampton Lane
Lake Forest, Illinois 60045
312.282.5858
susanmalter@gmail.com
ARDC # 6207793




                                                  1
